Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species 7 (allergen digest products from Ara h1, Ara h2 and Ara h6 in claims 10 and 31) and Species 4 (allergen digest products that are present in a majority of isoforms of Ara h1, Ara h2 and Ara h6 in claims 14 and 35) in the reply filed on December 24, 2020 is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on December 8, 2016. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.
The disclosure is objected to because of the following informalities: In paragraph 0001 (Related Applications) of the specification, the phrase –now U.S. Patent no. 10,466,250—should be inserted after the phrase “U.S. Patent Application Serial No. 15/392,233, filed December 28, 2016” so as to update the status of this parent application.  
Appropriate correction is required.
Claims 1-2, 4-6, 10, 14, 19, 21, 23-25, 27, 30-31, 35, 39-40 and 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since it is not clear how the last step of the method is performed. It is not clear how the signature of allergen digest products of peanut allergens in the aqueous 
 On line 1 of claim 4, the phrase “the amount” lacks antecedent basis.  
On line 1 of claim 5, phrase “the step” lacks antecedent basis. On line 2 of claim 5, the phrase “the steps” lacks antecedent basis.  
On line 5 of claim 10, the phrase “allergen digest products from Ara h1, Ara h2 and Ara h6” should be changed to –allergen  digest products from each of Ara h1, Ara h2 and Ara h6—so as to make it clear that the signature comprises each of these digest products.  
On line 1 of claim 21, the phrase “the internal standard” lacks antecedent basis since claim 1 does not positively recite any internal standard in the aqueous medium.  
Claim 23 is indefinite since it is not clear whether a release profile of peanut allergens from some type of source into the aqueous medium is being measured in the method.  The last step of the method recited in claim 23 recites that an “in vitro release profile of the peanut allergens from the aqueous medium” is determined.  However, it is not clear where the peanut allergens are being released to from the aqueous medium. It is not clear whether claim 23 intends to recite the release of peanut allergens from some source such as a pharmaceutical capsule or microparticle into an aqueous medium such as a dissolution medium or a release medium.  
On line 1 of claim 25, the phrase “the amount” lacks antecedent basis.  
On line 1 of claim 30, the phrase “the steps” lacks antecedent basis.  
On line 1 of claim 31, the phrase “the signature” lacks antecedent basis since independent claim 23 does not positively recite a signature. On line 5 of claim 31, the phrase “allergen digest products from Ara h1, Ara h2 and Ara h6” should be changed to –allergen  digest products from each of Ara h1, Ara h2 and Ara h6—so as to make it clear that the signature comprises each of these digest products.  
On lines 1-2 of claim 40, the phrase “wherein the aqueous medium further comprises the use of an internal standard” is indefinite since it is not clear what is meant by “the use of”.  It is not clear how the aqueous medium “uses” an internal standard.  Is this phrase supposed to mean that the aqueous medium includes an internal standard therein?  
On line 1 of claim 43, the phrase “the composition” lacks antecedent basis and is indefinite.  It is not clear what “the composition” is referring to in the method recited in claim 23.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 10, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedreschi et al (article from Nutrients, vol. 4, February 21, 2012, pages 132-150, submitted in the IDS filed on April 7, 2020).
.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4 and 23-25, 27, 30-31, 35, 39 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedreschi et al (article from Nutrients, vol. 4, February 21, 2012, pages 132-150, submitted in the IDS filed on April 7, 2020). For a teaching of Pedreschi et al, see previous paragraphs in this Office action.
	Pedreschi et al fail to teach that the amount of peanut allergens analyzed in the aqueous medium is at one of the specific concentrations recited in claims 4 and 25. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze peanut allergens in the aqueous medium taught by Pedreschi et al at one of the concentrations recited in claim 4 since the method taught by Pedreschi et al serves to analyze peanut allergens in a sample using the same analysis steps of digestion, fragmentation and detection in a liquid-chromatography/tandem mass spectrometry system as used in the instant invention, and therefore, one of ordinary skill in the art would expect the method taught by Pedreschi et al to be able to detect peanut allergens in the same concentrations as recited in claims 4 and 25.
.
12.	Claims 21 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedreschi et al in view of Parker et al (article from the Journal of Agricultural and Food Chemistry, vol. 63, pages 10669-10680, November 23, 2015, submitted in the IDS filed on April 7, 2020). For a teaching of Pedreschi et al, see previous paragraphs in this Office action. Pedreschi et al fail to teach of adding an internal standard to the sample of aqueous medium containing extracted peanut allergens analyzed in the method, wherein the internal standard comprises one or more heavy isotopes. 
Parker et al teach of a method for determining a signature of allergens including peanut allergens in an aqueous medium.  The method comprises the steps of extracting peanut allergens from a sample of dark roast peanut flour using an aqueous extraction buffer containing urea and Tris-buffered saline, digesting the extracted peanut allergens present in the aqueous sample with 13C or 15N is added to the sample prior to analysis in the method (claim 21). Parker et al also teach that the signature of the peanut allergens analyzed in the method comprises allergen digest products from Ara h1, Ara h2 and Ara h3. See the abstract, Figures 5-6, and pages 10671-10672 and 10676 of Parker et al.  
	Based upon a combination of Pedreschi et al and Parker et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an isotopically labeled internal standard to the sample of aqueous medium containing extracted peanut allergens analyzed in the method taught by Pedreschi et al since Parker et al teach that the addition of an isotopically labeled internal standard to an aqueous sample being analyzed for peanut allergens is advantageous to correct for any variability due to sample loss or change during sample pre-treatment and in the analysis steps themselves. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Please make note of: Alving et al (US Patent no. 10,466,250) which corresponds to the parent application of this application.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 13, 2021